DETAILED ACTION
Status of the Claims
1.	Claims 1, 2, and 21-22 are being examined in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/03/2021 has been entered.
 
Status of the Rejection
2.	Rejection of claims 1, 2, and 21-22 in view of Guzman, DeSimas et al. Nichogi et al. and Hanabusa et al. is being modified to address new limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 21 recites “the capacitance is linear with immersion depth of the cathodes”. It is unclear to the examiner if the capacitance is being measured by cathodes immersed in cathode buffers or by electrodes submerged in cathode buffers as recited in claim 1 from which claim 21 depends from. It is also not clear how many electrodes are present in each cathode buffer.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 2, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (US 2006/0124460) in view of DeSimas et al. (US 2018/0052138), Hanabusa et al. (JP 2007107918) as evidenced by Nakahara (JP 2003057093).
	For examination purpose, examiner is considering a capacitance sensor is comprised of two electrodes and capacitance is measured between two electrodes immersed in cathode buffer.
	Guzman teach an electrophoresis apparatus 10 (see Fig 1 and [0037]) comprising:
	a plurality of capillaries (separation capillaries 28, 30 and 32 [0042]), wherein each capillary has a cathode end and anode end (indicated as + and – in Fig 1);
	a plurality of cathode buffers (buffer solution cups 40, 42 and 44 [0042]), wherein each of the cathode buffers is configured to be electrically isolated from the other cathode buffers (power supply is connected to cups one at a time [0044][0046]), each cathode buffer is associated with one capillary and the cathode end of each capillary is immersed in its associated cathode buffer (see Fig 1, cups 40, 42 and 44 are associated with one capillary i.e. 28, 30 and 32  respectively). 
	Guzman do not teach plurality of current sensors, each current sensor associated with one capillary for measuring current. 
	However, DeSimas et al. teach device for electrophoretic separation [0050], wherein one or more sensors can be employed for detecting physical properties within each capillary [0056] and further teach at least one sensor for detecting electric current for each capillary [0057] for increasing the yield of results in automated peak detection and thereby improving usefulness of an electrophoretic apparatus [0058].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of DeSimas et al. teaching to modify the electrophoretic apparatus of Guzman to include at one current sensor for each of the capillaries because detecting/measuring electric current in each of the capillary would increase the yield of results in automated peak detection and thereby improving usefulness of an electrophoretic apparatus.
	Thus combined teachings of Guzman and DeSimas et al. would yield electrophoretic apparatus configured to measure capillary electrophoresis current.
Modified Guzman et al. do not teach a system for detecting liquid level with a plurality of capacitance sensors, connected to the plurality of electrode configured to measure capacitance between two or more electrodes.
However, Hanabusa et al. teach a capacitance type liquid level sensor for detecting liquid level of sample container of microchip electrophoresis, wherein the dispensing probe i.e. sensor is comprised of double rod of an inner rod and outer rod (reads on plurality of electrodes) is immersed in the sample container and is configured to measure capacitance and indicate liquid level in the sample container (see pages 12-13). The detection of liquid level in the sample container is performed to notify the operator when the reagent is insufficient before the start of the analysis (see page 13). It is well known capacitance or double layer capacitance is proportional to a submerged/immersed electrode surface area/length (see Nakahara [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art in view of Hanabusa et al. teaching to modify the electrophoretic apparatus of Guzman to include at least one capacitance sensor in each of the buffer solution cups 40, 42 and 44 to detect liquid level of the buffer in each buffer cup in order to notify the operator if insufficient cathode buffer is present to prior to electrophoresis analysis. 

Claim 2, Guzman et al. do not explicitly teach plurality of capillaries is four capillaries. 
However, Guzman et al. teach the apparatus could be comprised of one or more separation capillaries [0023][0024] and also shows two different embodiments either comprised of three capillaries (see Fig 1) or five capillaries (see Fig 3). Thus, one of ordinary skill in the art from the teachings of Guzman would have been able to construct an electrophoresis apparatus comprised of four capillaries in order to analyze multiple samples and arrive at the claimed invention.

Claim 21, modified Guzman et al. in view of Hanabusa et al. teach liquid level is detected by measuring capacitance using electrodes present in the buffer cups (see rejection of claim 1 above), thus it is apparent if not inherent the capacitance is linear with the immersion depth of the electrodes in each buffer cup. 

Claim 22, modified Guzman et al. in view of Hanabusa et al. teach a processor (control unit 38) for calculating liquid level of buffer which in turn would provide immersion depth of each cathode and the processor is configured to provide alarm to the operator if insufficient amount of liquid is present in the container (reads on adverse condition) (see Hanabusa et al. Page 13).

Response to Arguments
Applicant's arguments filed 9/03/2021 have been fully considered but they are not persuasive. Cited references Guzman in view of DeSimas et al. and Hanabusa et al. teaches the invention of claim 1 (see rejection of claim 1 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796